Citation Nr: 0004010	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-20 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a back 
injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's spouse


INTRODUCTION

The veteran had active duty service from November 26, 1973, 
to December 14, 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO).  This case was 
previously before the Board and was remanded in August 1999 
to afford the veteran a Board hearing.  Such a hearing was 
conducted by videoconference before the undersigned member of 
the Board in November 1999. 


REMAND

At the November 1999 Board videoconference hearing, the 
veteran testified that he had received medical treatment for 
his back problems at VA medical facilities.  It appears that 
he specifically referred to outpatient treatment at a VA 
facility in Toledo as well as some treatment at a VA facility 
in Ann Arbor, Michigan.  

While it appears that the veteran did not report any VA 
medical treatment prior to the November 1999 hearing and thus 
the RO had no opportunity to obtain any such records, the 
United States Court of Veterans Appeals (Court) has held that 
VA has constructive knowledge of documents generated by VA 
medical facilities even if the said records were not 
physically part of the claims file.  Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Under the circumstances, action must 
be taken to obtain and review all pertinent VA records. 

At this point the Board would emphasize to the veteran that 
statutory law as enacted by the Congress charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In order for a service connection claim to be 
well-grounded, there must be competent evidence:  i) of 
current disability (a medical diagnosis); ii) of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and; iii) of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

The Board hereby informs the veteran and his representative 
of the above requirements for a well-grounded service 
connection claim.  

Additionally, at the November 1999 Board hearing the veteran 
also referred to various private medical treatment as well as 
other evidence he was attempting to obtain.  The Board 
granted a motion to hold the record open for 60 days, but no 
additional evidence has been received from the veteran.  The 
Board emphasizes that the initial burden of obtaining the 
private records referred to by the veteran and otherwise 
providing evidence of a well-grounded claim rests with the 
veteran as the VA is under no duty to assist the veteran 
until there is a well-grounded claim.  38 U.S.C.A. § 5107(a). 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file all pertinent VA 
medical records, including but not 
limited to any records documenting 
treatment at VA facilities in Toledo and 
Ann Arbor.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the RO's decision is adverse 
to the veteran, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure that all records 
within VA control are obtained and considered.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



